     Case 19-13300     Doc 91    Filed 12/09/19 Entered 12/09/19 12:34:13        Desc Main
                                   Document     Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS

  In re:
  SOMERVILLE BREWING COMPANY,                   Ch. 11
    Debtor                                      19-13300-FJB


                                             Order

MATTER:
#84 Motion filed by Paul R. Hage to Appear pro hac vice for Creditor Crestmark Vendor Finance.

ORDER: Leave to appear pro hac vice is hereby granted.

                                                By the Court,




                                                Frank J. Bailey
                                                United States Bankruptcy Judge

                                                Dated: 12/9/2019
